Per Cueiam.
This writ of error brings up the final judgment of the Supreme Court. The questions raised are the same as those that were decided by the Supreme Court upon a demurrer to pleas. Simons v. Foster, 44 Vroom 338. For the reasons stated in the opinion of Chief Justice Gummere, the judgment in the present case is affirmed. The judgment for defendant upon demurrer having been followed by the entry of a rule to plead over, is not brought up by the plaintiff’s writ of error to the final judgment and does not militate against the suing out of such writ.
For affirmance—The ChaNcelloR, Chief Justice, Gar-iiisox, Swayze, Reed, TeeNCiiaed, PARKER, Bergex, Aooii-hees, MiNturN, Bogert, Vbedenburgh, Yroom, Gray, Dill, CoNGDON, J.J. 16.
For reversal-—None.